Citation Nr: 0610086	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-08 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
generalized anxiety disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran had active service from June 1960 to December 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that decision the RO assigned a thirty percent 
rating for the veteran's anxiety disorder.   

The veteran testified at a video conference hearing in April 
2005 before the undersigned Veterans Law Judge, and 
transcript of the hearing testimony has been associated with 
the claims file.  

In May 2005, the Board remanded the veteran's claim for 
further development.  The requested development was 
completed.  In a December 2005 Supplemental Statement of the 
Case, the Appeals Management Center (AMC) denied the 
veteran's claim for an increased rating.  The case has now 
been returned to the Board for disposition.  

The veteran submitted additional evidence in January 2006 for 
the Board's consideration.  In March 2006 the veteran 
submitted a waiver of initial consideration by the agency of 
original jurisdiction.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's generalized anxiety disorder is manifested 
by nightmares, anxiety, sweating and panic attacks.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002);  38 C.F.R. § 4.1, 4.7, 4.130, Diagnostic 
Code 9400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.

In this case, in October 2002 and July 2004 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for an increased 
rating, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a March 2003 
Statement of the Case (SOC), and December 2005 Supplemental 
Statement of the Case (SSOC).  These documents provided them 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claim.  
By way of these documents, they also were specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on the veteran's 
behalf.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify, and no prejudice to the 
veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records, examination reports and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for an increased rating, any 
question as to an appropriate effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; Mayfield, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims). 


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions, 
including those raised at April 2005 VA hearing; service 
medical records; VA treatment records; and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), codified 
in  38 C.F.R. Part 4, represent the average impairment of 
earning capacity resulting from disability. Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of disability from a mental disorder the extent of 
social impairment should be considered, but the rating cannot 
be based solely on social impairment.  38 C.F.R. § 4.126 
(2005).

By way of history, an August 1963 rating decision established 
service connection for anxiety reaction.  The veteran filed a 
claim for an increased rating in August 2002.  In a January 
2003 rating decision, the RO awarded an increased rating of 
30 percent disability, but he appealed the evaluation 
assigned. 

Upon review of all of the evidence of record, the Board finds 
that an increased rating is not warranted.  To warrant a 
higher rating of 50 percent, the evidence must show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Here, the November 2002 VA examination shows speech with a 
normal rate and flow, although of increased volume.  His 
affect was appropriate to mood, and thought process was goal 
directed.  The veteran's immediate, recent and past memory 
was noted as good.  The examiner noted that there was no 
evidence of paranoia, obsession, panic attacks, depression, 
decrease in energy or anhedonia, or impaired judgment, and 
his concentration was variable.  With respect to his work 
history, the veteran reported keeping to himself at work, but 
having no difficulties with his job of 30 years.  The 
outpatient treatment notes indicate he retired by choice in 
the fall of 2004 due to building/parking changes at work, and 
had been planning to do so for several years.  Moreover, the 
veteran has been married for 34 years, and sees his adult 
daughter on a regular basis.  Thus, the evidence does not 
show difficulty in establishing effective work and social 
relationships.  While the veteran describes having no close 
friends, the rating assigned cannot be based solely on social 
impairment.  38 C.F.R. § 4.126 (2005).

In summary, the evidence does not establish that the veteran 
more nearly approximates the criteria for a 50 percent 
rating.  The Board acknowledges the veteran's treating 
psychiatrist's statement in February 2003 that the veteran 
suffers from severe PTSD due to a typhoon during service, and 
from panic attacks.  However, VA treatment records note the 
panic attacks are actually a part of his nightmares, when he 
awakens soaked with sweat and in a panic.  Recent records 
note that medication helps him return to sleep.  The evidence 
does not establish that the veteran manifests symptoms other 
than possible panic attacks, to support a higher rating.  
While the veteran need not meet every criteria listed for the 
50 percent rating, the Board finds that the symptomatology 
objectively shown more nearly approximates the 30 percent 
criteria.  Specifically, the veteran's chronic anxiety, panic 
attacks, and chronic sleep impairment, along with a GAF score 
of 58, fall clearly within the parameters of the 30 percent 
criteria.  

While the treating physician noted "severe" symptoms, the 
only symptomatology described was nightmares, panic attacks, 
and anxiety.  The Board finds the complete examination by the 
VA examiner to be more representative of the range and 
severity of symptoms. 

The evidence also does not support ratings of 70 or 100 
percent.  A 70 percent rating is warranted where the disorder 
is manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  Id.

The highest rating of 100 percent is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

On VA examination, his impulse control was adequate and his 
judgment was fair.  He denied suicidal or homicidal ideation, 
and there was no evidence for paranoia.  Although he did 
describe occasionally hearing voices or sounds when alone and 
had a compulsive need to check locks, stove, and lights two 
to three times, such does not rise to the level of persistent 
hallucinations nor an obsessional ritual which interferes 
with routine activities in the opinion of the examiner.  
Specifically, the examiner noted the evidence did not show 
hallucinations or obsessions, and assigned a GAF score of 58, 
which also does not reflect hallucinations or obsessional 
rituals. 

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
There is no evidence of hospitalization for his condition.  
Moreover, he reported no problems at work prior to his recent 
retirement, and his retirement was voluntary following 
building/parking changes at work.  The Board finds, 
therefore, that remand of the case to the RO for referral to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine. 
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a rating in excess of 30 percent for a 
generalized anxiety disorder is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


